DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Allowability Notice addressing applicants response filed under the After Final Consideration Pilot Program, dated 4th August 2022.  Claim(s) 1, 4, 10, 13, and 17 were amended; Claim(s) 2 and 16 were cancelled; and No new Claim(s) were added; therefore, Claim(s) 1, 3-15, and 17-20 are pending and addressed below.  The Examiner appreciates the courtesies extended by applicant throughout prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s remarks (Remarks Pg. 6) with respect to the Claim amendments; have been fully considered.

Applicant’s arguments (Remarks Pg. 7-8) with respect to the rejection of the Claim(s)  under AlA 35 U.S.C. §103; have been fully considered and are persuasive in view of  the amended Claim(s); therefore, the rejection(s) have been withdrawn.

Applicant’s arguments (Remarks Pg. 8), with respect to the objection(s) of Claim(s) 10-12 and 16-20 have been considered and are persuasive in view of the amended Claim(s); therefore, the objection(s) have been withdrawn.  

Allowable Subject Matter
Independent Claim(s) 1 and 10; and Dependent Claim(s) 3-9, 11-15, and 17-20, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim(s) 1, the claimed limitations “An electronic device, comprising: a display screen; and an ultrasound device, further comprising: an array of ultrasound transducers that faces an internal surface of the display screen; electronic circuitry that is coupled to the array, wherein the electronic circuitry transmits signals to and receives signals from the ultrasound transducers such that the electronic device electronically scans ultrasonic waves over a face and performs facial recognition based on reflections of the ultrasonic waves from the face” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Ridita; NPL; (Development of an Ultrasound Based 3D Facial Scanning System;  2014 IEEE) teaches an electronic device (inherent “computer”; Pg. 1, Col. 1, Paragragh 3, Line 2; I. INTRODUCTION) , comprising:  an ultrasound device (Fig. 1. MINI-A Electrostatic Ultrasonic Sensor) that electronically scans (Pg. 1, Col. 2, Ultrasound: Electrostatic ultrasonic transducers are used for the detection and generation of ul1rasonic waves [6]) ultrasonic waves (Pg. 1 Col. 1, paragraph 5, Lines 1-2; wherein, “Electrostatic ultrasonic transducers are used for the detection and generation of ultrasonic waves”; and Pg. 2, Col. 2, Paragraph 3, Lines 1-3; wherein, “data were collected in the form of voltage readings that corresponded to the distance of the sensor from the focus point of the ultrasound wave to the face”) over a face (Abstract; wherein, “ultrasound transceiver was used to scan the faces […]”).  Sumarang; NPL; (Ultrasound Time Mapping based Human Face Identification System; 2011 International Conference on Instrumentation, Communication, Information Technology and Biomedical Engineering 8-9 November 2011, Bandung, Indonesia) teaches performing a facial recognition (Pg. 2, Col. 2, Paragraph 6, Lines 1-4; III. ULTRASOUND TRANSDUCER FEATURES; wherein, “It has been shown that the development and implementation of face recognition using ultrasound transducer is possible. Facial Feature Extraction has been implemented to increase identification rate”) based on reflections from the face by electronically (Pg. 1, Col. 1, Paragraph 1, Lines 17-21; Abstract; wherein, “The matrix data in 15 x 15 has been composed from the signal reflection from the face, thus this reflection also represents the distance of the sensor and the object. Later, the matrix data were analyzed using ANN and conventional template matching to identify the person/object by electronically”) scanning ultrasonic waves over a face (Pg. 2, Col. 2, Paragraph 2, Lines 1-3; III. ULTRASOUND TRANSDUCER FEATURES; wherein, “Ultrasound transducer is a device that transmits sound wave above 20 kHz frequency, utilizing it to convert acoustic energy into electricity and vice versa”).  Rothberg (US 2015/0032002 A1) teaches electronically scanning ultrasonic waves over the face ([0007]; inherent via a complete ultrasound-on-a-chip containing all transducers and electronics to perform collection and processing of ultrasound signals).  Chen (US 2017/0285155 A1) teaches also teaches electronically scanning ultrasonic waves ([0021]; inherent via an ultrasound-on-a-chip device (100 of Fig. 1) employed within an ultrasound probe (housing) to perform ultrasound imaging).  Kumor (US 2019/0370529 A1), teaches the housing (100)  includes a display screen (108).
However, neither Ridita, Sumarang, Rothberg, Chen, nor Kumor remedy the deficiencies as claimed because the claimed invention requires “an array of ultrasound transducers facing an internal surface of the display screen; and coupled to electronic circuitry that transmits signals to and receives signals from the ultrasound transducers such that the electronic device electronically scans ultrasonic waves over a face and performs facial recognition based on reflections of the ultrasonic waves from the face”.  Instead, Kumor captured facial by camera 102 which is not located within the display 108. (See Fig. 1). Therefore, the amended limitations, in combinations with the claim(s), were not found in the prior art.

Claim(s) 10 is allowable for disclosing “the housing comprising a display screen, the ultrasound device scans the face by transmitting ultrasonic waves through the display screen, and the electronic circuitry controls the ultrasound transducers to perform a calibration operation that determines transmission and reception artifacts due to irregularities of the display screen”.  The closest related prior art of reference, Kumor (US 2019/0370529 A1), teaches the housing (100)  includes a display screen (108).    
However, Kumor does not remedy the deficiencies as claimed because the claimed invention requires “the ultrasound device scans the face by transmitting ultrasonic waves through the display screen, and the electronic circuitry controls the ultrasound transducers to perform a calibration operation that determines transmission and reception artifacts due to irregularities of the display screen”.  The closest related prior art of reference” instead Kumor captured facial by camera 102 which is not located within the display 108.  (See Fig. 1).  Therefore, these limitations, in combinations with the claim(s), were not found in the prior art.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645